           Case 1:20-cv-09624-LGS Document 28 Filed 03/26/21 Page 1 of 1


                L AW O FFICE OF C HRISTOPHER P. F OLEY , LLC
                                  THE KATONAH PROFESSIONAL BUILDING
                                            51 BEDFORD ROAD
                                    KATONAH , NEW YORK 10536-2135
                                                914 -301 -5925
                                             914 -30 1-5924 (FAX )



       CHRISTOPHER P. FOLEY
         cfoley@foleyllc.com

                                                                     March 24, 2021

 VIA ECF
 The Honorable Lorna G. Schofield
 United States Courthouse
 500 Pearl Street
 New York, New York 10007

 Re:     Ramirez v. Group Short Term Disability, Long Term Disability
          and Life Plan for Employees of ZB Company, Inc., et al.
         Case No.: 20-cv-09624 (LGS)

 Dear Judge Schofield:

        The undersigned represents plaintiff Glenda Ramirez in the above-
 referenced ERISA disability action. Further to your Honor’s order of March 19
 (Docket No. 25), I write to clarify that my earlier statement about “working
 something out” (Docket No. 24) was intended as a reference to discovery, not
 settlement. To date, no settlement discussions have taken place.

        At to part (2) of the order, plaintiff needs additional discovery in reference
 to her allegations that Hartford Life’s conduct ran afoul of pertinent sections of
 the applicable Department of Labor regulations, which allegations, spelled out in
 ¶¶ 13, 17, 25-28 and 30-33 of the amended complaint, Hartford Life has denied.
 Having conferred with counsel for Hartford Life on the subject, it is believed that
 written interrogatories are the most efficient way to proceed (initially, at least),
 and if it meets with the Court’s approval, plaintiff will serve same by April 7, with
 responses due May 7 (30 days later).

The application is GRANTED. Plaintiff shall serve any                Respectfully submitted,
interrogatories by April 7, 2021, and Defendants
shall serve responses by May 7, 2021.                                L AW O FFI CE OF
                                                                      C HRI STOPHER P. F OLEY , LLC
By April 8, 2021, the parties shall jointly file a letter
proposing a briefing schedule for any anticipated                    By: _______________________
motions for summary judgment.                                              Christopher P. Foley
Dated: March 26, 2021
       New York, New York
